Citation Nr: 0104399	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 1992, 
for a grant of service connection for bilateral tinnitus.

2.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office, in 
Cleveland, Ohio, which implemented an October 1996 Board 
decision.  The October 1996 Board decision established 
service connection for bilateral tinnitus and bilateral 
defective hearing.  In June 1997 the veteran filed a notice 
of disagreement with the compensable evaluation assigned for 
defective hearing and also disagreed with the effective date 
set for the grant of service connection for bilateral 
tinnitus.  A statement of the case was issued in March 1999, 
and the veteran's substantive appeal was received in May 
1999.

In his May 1999 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  
However, in correspondence dated in October 1999, he 
indicated that he wished to withdraw his request for a Board 
hearing.

The issue of entitlement to an increased (compensable) rating 
for bilateral defective hearing will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran was discharged from active duty service on 
December 28, 1970. 

2.  In January 1971, the RO received a Veteran's Application 
for Compensation or Pension at Separation from Service (VA 
Form 21-526e) in which the veteran referenced a punctured 
right ear drum and all other disabilities of record. 

3.  On VA examination in April 1971, a scar of the right 
tympanic membrane was noted, and the examiner also indicated 
that the veteran had symptomatic tinnitus which could have 
been caused by a blast during service. 

4.  By rating decision in June 1971, the RO granted service 
connection for a scar, right tympanic membrane, residuals 
perforation; although the RO noted the veteran's complaints 
of "high pitch ringing," service connection for tinnitus 
was not granted. 

5.  The January 1971 VA Form 21-526e constituted a claim of 
service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of December 29, 1970, for 
a grant of service connection for bilateral tinnitus, have 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.151, 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
the instant case, it appears that all relevant evidence 
necessary for an equitable resolution of the effective date 
issue is of record.  No useful purpose would be served in 
this case by delaying appellate review for additional 
development and there is no resulting detriment to the 
veteran as to the effective date issue.

Service medical records document a perforated tympanic 
membrane as a result of a blast injury.  In January 1971, the 
veteran filed a claim for VA compensation based on the 
punctured right ear drum and also referenced "and all other 
disabilities of record."  A scar right tympanic membrane was 
noted on VA examination in April 1971.  At that time, the 
examiner also noted the veteran's complaints of tinnitus and 
commented that since tinnitus is subjective he would have to 
say that it was presently symptomatic and could have been 
caused by blasts from a booby trap explosion.  By rating 
decision in June 1971, the RO established service connection 
for scar, right tympanic membrane, residuals perforation.  In 
this rating decision, the RO noted the complaints of "high 
pitch ringing," but did not expressly determine whether 
service connection for tinnitus was warranted or not.  As 
noted in the introduction, service connection for tinnitus 
was subsequently granted by the Board in an October 1996 
decision.  The RO assigned an effective date of April 27, 
1992, which date was later corrected to April 22, 1992.  The 
present appeal ensued. 

The assignment of effective dates for VA benefit awards is 
governed by applicable laws and regulations.  With regard to 
direct service connection, the effective date is the day 
following separation from active service or the date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a).  

After reviewing the evidence, the Board is compelled to 
conclude that the VA Form 21-526e received in January 1971 
constituted a claim for service connection based on tinnitus.  
The phrase used by the veteran "and all other disabilities 
of record" is broad in nature and raises a question as to 
whether such a broad reference could effectively constitute a 
claim.  However, the Board need not address that question in 
the present case since under the circumstances of this case 
the reference to puncture ear drum together with the April 
1971 medical examination findings can reasonably be viewed as 
placing VA on notice of a tinnitus claim.  While the veteran 
did not use the word "tinnitus," in the VA Form 21-526e, he 
did refer to his injury as a punctured right ear drum, and 
the VA medical examiner in April 1971 essentially offered an 
opinion that the veteran did have tinnitus which could have 
been related to the same injury which resulted in the 
perforated eardrum.  

The June 1971 rating decision did acknowledge the medical 
evidence of the veteran's complaint of "high pitch 
ringing."  However, no express determination as to tinnitus 
was made.  This leads the Board to conclude that either the 
tinnitus issue was not adjudicated or, if it was implicitly 
denied, the veteran was not furnished notice of that 
determination so that he could initiate an appeal.  In this 
regard, the June 1971 notification letter to the veteran did 
not mention tinnitus or ringing in the ears at all.  
Therefore, either the tinnitus claim was not adjudicated in 
June 1971 and has been pending all of these years, or if it 
was adjudicated in June 1971, then his June 1997 notice of 
disagreement must be viewed as initiating an appeal from the 
June 1971 rating decision since the one year appeal period 
cannot be said to have run since he was not given notice of 
the June 1971 denial of tinnitus.  In either case, the result 
is the same in this case.  The veteran filed his claim within 
one year of separation from service, and VA examination in 
April 1971 in connection with that claim confirmed that he 
suffered from tinnitus.  Moreover, a reasonable reading of 
the evidence is that the tinnitus was related to the same 
blast injury which was the basis for the grant of service 
connection for the scar, right tympanic membrane.  In sum, 
the Board finds that an effective date of December 29, 1970, 
is warranted for the grant of service connection for 
tinnitus.  

In closing, the Board notes that the RO apparently suggests 
in the statement of the case that service connection for 
tinnitus was not permitted by regulation in 1971.  The Board 
does recognize that there have been changes over the years in 
the rating criteria for tinnitus which may have resulted in a 
noncompensable rating prior to a certain date.  However, the 
underlying question in 1971 was whether service connection 
for tinnitus was warranted, not whether a compensable rating 
could be assigned for tinnitus under regulations in effect at 
that time.  



ORDER

Entitlement to an effective date of December 29, 1970, for a 
grant of service connection for bilateral tinnitus, is 
warranted.  To this extent, the appeal is granted.


REMAND

As for the issue of entitlement to an increased rating for 
bilateral defective hearing, the Board observes that the most 
recent audiological examination conducted for VA purposes is 
more than six years old.  Accordingly, and in light of the 
Veterans Claims Assistance Act of 2000, a more contemporary 
audiological examination of the veteran would be useful in 
adjudicating his claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.

2.  The veteran should be afforded a VA 
audiometric examination to determine the 
severity of his service-connected 
bilateral defective hearing disability.  

3.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Act of 2000.  

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to assist the 
veteran.  The veteran and his representative have the right 
to submit additional evidence and argument in connection with 
the matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



